*612Opinion,
Mr.. Justice Green :
An examination of the testimony taken in this case satisfies us that the learned court below was right in holding that there was unavoidable cause of delay in the settlement of the estate of the decedent. The reasons for this finding are sufficiently set forth in the opinion of the court, and need not be repeated here. It follows that there was no error in refusing to apply the twelve per cent penalty for delay in the payment. But the law which relieves from the payment of this penalty also requires that six per cent per annum shall be charged upon the collateral inheritance tax, from the end of one year after the death of the decedent, in case the estate is not subject to the twelve per cent penalty. That being so, it follows that the learned court below was in error in not directing • the six per cent annual charge to be imposed, and to that extent, but to that extent only, the decree of the Orphans’ Court must be reversed. The provisions of the act of 1887 are scarcely more than a re-enactment of the substance of the previous laws relating to the collateral inheritance tax into one harmonious and consolidated law. So far as the substitution of the six per cent annual charge for the twelve per cent penalty is concerned, there is no inconsistency between the act of 1855, in •which this provision was originally contained, and the act of 1887, which merely repeats it. Hence it does not follow that the act of 1855, which was in force when this proceeding was commenced, was repealed by the act of 1887.
We do not think that the commonwealth’s right to the present appeal was taken away by the fact of the payment to the register of wills of the amount of tax as fixed by the decree of the court. When the other exceptions filed by the commonwealth were withdrawn, the sixth exception, which raised the question of interest was reserved, and there was no agreement by either party that the decision of the court on that exception should be final. When the money was paid to the register there was no agreement by any one that there should be no appeal by the commonwealth, nor was such a condition annexed to the payment by the parties who paid the money. While they, having voluntarily paid the money, could scarcely have been heard on appeal, we can see no good reason for holding the commonwealth estopped, simply because the *613parties, indebted in any event to the .extent of their actual payment, chose to make that payment. It was a payment in their own ease, because it stopped the further running of a burdensome charge; and, as it was unaccompanied by any condition, and not induced by any promise on the part of the commonwealth, there are no circumstances of estoppel present. The register’s receipt is simply for the amount of money fixed by the court, and does. not express the idea that the money was received in satisfaction, discharge, or payment of the decree, or of the amount of tax claimed by the commonwealth. The second, third, and fifth assignments of error are sustained, and the remaining assignments are dismissed.
The decree of the court below is reversed and record remitted, with direction to amend the decree in accordance with this opinion, the costs of this appeal to be paid by the appellees.